DAUKSCH, Judge,
dissenting:
I respectfully dissent. At the time the trial court was petitioned and he refused to accept jurisdiction the new Uniform Child Custody Jurisdiction Act, Section. 61.1302-1348, Florida Statutes (1977) had not taken effect so the trial court had jurisdiction and should have assumed it to hear the case. The fact that the, new statute gave the trial court the authority to refuse jurisdiction sometime after he had refused, and that law is now in effect, does not condone the unauthorized refusal. Because the trial judge had authority to and should have assumed jurisdiction at the time he was petitioned I would remand this matter for him to hear the case. The majority here must feel that because the law has changed since the court entered its improper order then we should affirm that action. I disagree because if the trial court had assumed jurisdiction, as it properly should have, the new statute would not have divested him of jurisdiction.